Title: Benjamin Harrison to Virginia Delegates, 11 July 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virginia In Council July 11th. 1782

When Count Rochambeau was about to leave this State He call’d on Government for 1000 Men to garrison the Towns of York & Gloucester. his request has in part been comply’d with[.] about 520 Men are sent down and the Neighbouring Counties have orders to hold 600 more in constant readiness to throw themselves into the Town on the shortest notice. General Washington has also written to me desireing that I woud comply with any requisition that shou’d be made by the Count[.] as the expence attending this Garrisson will be extreemly great I thought it proper to aprize you of it that if necessary proper steps may be taken for our obtaining credit in our quota of this Year for the expenditures[.] every step is taken to lessen the expence as much as possible. the extravagant mode of feeding them with specific articles furnish’d by the Country is laid aside and they are now supported by contract with a compleat continental ration for tenpence, this perhaps may be thought high with You but we look on it as moderate. If the Financier does not approve it He may take it on Himself after december at which time the Contract will end. You have a resolution of the Assembly enclosed disaproveing the alteration of the mode appointed by the confederation for opportioning each States quota of tax &c. it shou’d have been sent you sooner but thro the neglect of the Clerk of the House of delegates it did not get to me till the 8th. instant.
